DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to RCE filed on 5/20/2022 in which claims 1, 3-6, 8-12, 14-17 and 19-24 are pending and claims 12, 7, 13 and 18 are cancelled. The applicant’s RCE has been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-4, 6-9, 11-14, 16-20, 5, 10 and 15 respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2022 was filed after the mailing date of the Notice Of Allowance on 2/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art Wang (20190379455) taches a baseband processing unit includes a baseband processor configured to a plurality of component carriers of a radio access technology wireless service, and a delta-sigma digitization interface configured to digitize at least one carrier signal of the plurality of component carriers into a digitized bit stream, for transport over a transport medium, by (i) oversampling the at least one carrier signal  while the closest prior art of Zheng (20180124762) teaches an RRU that is communicatively coupled to multiple antennas through a link, which may be any suitable link for transporting RF signals.  The RRU 110 is configured to communicate with the mobile devices by using designated wireless uplink (UL) RF channels and designated wireless downlink (DL) RF channels through the antennas. However the closest prior arts above, alone or in combination with cited prior arts fail to anticipate or render obvious the following recited features: wherein the downlink carrier enables the radio frequency apparatus to perform up-conversion frequency mixing on a plurality of second downlink analog baseband signals and the downlink carrier to generate a downlink radio frequency signal to be sent to a terminal device and generating, by the radio frequency apparatus based on the second downlink analog baseband signals, the downlink radio frequency signal to be sent to a the terminal device, as recited in claim 1. Converting, by the baseband processing apparatus, the second uplink analog signal into a first uplink digital signal; and demultiplexing, by the baseband processing apparatus, the first uplink digital signal, to obtain a plurality of second uplink digital signals, as recited in claims 6. A combiner coupled to the frequency generator and the DAC and configured to combine the sampling clock signal with the first downlink analog baseband signal to obtain a combined sampling clock signal; and a first output interface configured to send the combined sampling clock signal, wherein the sampling clock signal enables generation of a first timing control signal for demultiplexing the first downlink analog baseband signal, as recited in claim 11. An uplink multiplexing timing control system configured to generate a second timing control signal based on the sampling clock signal; and a multiplexing multiplexer switch coupled to the down-converter and configured to: multiplex the first uplink analog signals into a second uplink analog signal using the second timing control signal, as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633